Citation Nr: 1402797	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  11-14 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part denied service connection for tinnitus.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed bilateral tinnitus.

2.  The Veteran was exposed to acoustic trauma while serving in the boiler room of a ship as a shop machinist while in service.

3.  The evidence of record weighing against a finding that currently diagnosed tinnitus is related to service includes: (a) the July 2009 VA examination report (which opined that tinnitus was less likely than not related to service because the Veteran reported the onset of tinnitus as 10 years ago); and (b) the November 2009 VA examination report (which opined that tinnitus was less likely than not related to service due to the Veteran's inconsistent statements regarding the onset date of tinnitus).

4.  The evidence of record weighing in favor of a finding that currently diagnosed tinnitus is related to service includes: (a) the Veteran's March 2009 claim for VA compensation benefits (stating that he has experienced tinnitus since exposure to acoustic trauma in service); (b) the Veteran's statements dated September and October 2010 (contending that he told the July 2009 VA examiner that his tinnitus began 10 to 20 years ago); and (c) the June 2011 VA treatment record (where the Veteran reported "longstanding" bilateral tinnitus symptoms).

5.  The evidence of record is in equipoise as to whether symptoms of tinnitus are related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303.


ORDER

Service connection for tinnitus is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


